United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10682
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CURTIS LEE HUNT,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:04-CR-180-3
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Curtis Lee Hunt appeals his sentence for possession with

intent to distribute more than 5 grams of a mixture and substance

containing a detectable amount of cocaine base.   Hunt argues that

the district court erred by not reducing his offense level in

accordance with U.S.S.G. § 3B1.2 for a mitigating role in the

offense.   Because Hunt did not raise this argument in the

district court, review is limited to plain error.      See United

States v. Green, 324 F.3d 375, 381 (5th Cir. 2003).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10682
                                 -2-

     As Hunt correctly asserts, the conspiracy involved two other

individuals and distributed more than 50 grams of cocaine base,

and he was involved in only a small part of the overall

conspiracy.   Had Hunt been sentenced based on the entire

conspiracy, his argument for minor participant status would have

some force.   As Hunt admits, his base offense level was not based

on the entire conspiracy.   Hunt’s offense level was based only on

the possession of cocaine base in which he actively participated.

A reduction under § 3B1.2 is not required when the defendant’s

sentence is based on his own conduct rather than the larger

conspiracy.   United States v. Atanda, 60 F.3d 196, 199 (5th Cir.

1995).

     To the extent that Hunt argues that the sentence was not

reasonable, the argument is not persuasive.   The district court

noted that the testimony of the tragic facts of Hunt’s life had

persuaded the court not to impose a sentence at the high end of

the applicable range.   See United States v. Alonzo, 435 F.3d 551,

553 (5th Cir. 2006).

     AFFIRMED.